Notice of Pre-AIA ; AIA  Status
The present application, filed on; after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified; improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by,; would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c); 1.321(d) may be used to overcome an actual; provisional rejection based on nonstatutory double patenting provided the reference application; patent either is shown to be commonly owned with the examined application,; claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25,; PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No.10.772,577. Although the claims at issue are not identical, they are not patentably distinct from each other because every feature and element of the claim 16 is recited in claim 10 of the patent. Since the word “comprising” in claim 16 of the instant Application does not preclude further limitations of claim 10 of the patent, claim 16 would be obvious in view of claim 10 of the patent.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication,; in public use, on sale,; otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-19 and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2004/0034438 A1 to Uematsu.
Regarding claim 16, Uematsu discloses a radiological imaging device (Para [0063], wherein a composite system for radiation therapy according to the present invention will be described with reference to FIG. 1.), comprising: a gantry configured to perform radiological imaging and defining an area of analysis (Fig. 1, CT scanner 1); a bearing structure supporting said gantry (Fig. 1, Bearing 4); and a robotic arm configured to move a medical instrument with respect to said area of analysis (Para [0074], wherein the irradiation apparatus 2 may be represented by any generally used irradiation apparatus, for example, the linear accelerator (such as robotic arm linear accelerator, C-arm linear accelerator).), wherein said bearing structure comprises: a guide defining a translation axis substantially parallel to a longitudinal axis of the device (Fig. 3, alternative embodiment of the composite system, longitudinal axis parallel to bearing 6); a first carriage connected to said gantry (Fig. 3, Gantry 1); and a second carriage connected to said robotic arm (Fig. 3, robotic arm with source 2), the first and second carriages moving independently of each other, said gantry and said robotic arm 
Regarding claim 17, Uematsu discloses wherein the gantry and the robotic arm both move along the guide (Fig. 3, wherein both gantry and robot move along the guide 6).
Regarding claim 18, Uematsu discloses configured to selectively perform one; more of X-rays, CT scans, and fluoroscopy (Fig. 3, CT device 1).
Regarding claim 19, Uematsu discloses wherein the device follows the movements of an operating point due to breathing of a patient within the area of analysis and corrects a position of the medical instrument to compensate for said movements (Para [0083], wherein even in the composite system A2 for radiation therapy according to this embodiment, in addition to the above-described function of the composite system A1 for radiation therapy, an additional function of checking a deviation in position of an affected portion of a patient can be obtained. To be more specific, by interrupting the irradiation, and retracting the irradiation apparatus 2 by the linear moving mechanism for the irradiation apparatus 2 in the minus direction of the y-axis in the figure (the downward direction in the figure) and then moving the X-ray simulator 8 to the position in front of the common bed 3 by the linear moving mechanism for the X-ray simulator 8 in the minus direction of the y-axis (in the downward direction in the figure) by control of a computer (not shown), it can be checked, as described above, by the X-ray simulator 8 whether; not the affected portion of the patient is deviated from the aligned position obtained by the CT scanner due to by breath of the patient.).
Regarding claim 28, Uematsu discloses wherein the robotic arm is configured to reach any point of a patient placed on the imaging device (Fig. 5, wherein the configuration of source robot 2 enables the device to reach any part of the patient).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Uematsu in view of US 2010/0274120 A1 to Heuscher.
Regarding claim 20, Uematsu does not specifically disclose wherein the device is operating in fluoroscopy mode. Heuscher discloses wherein the device is operating in fluoroscopy mode (Para [0007], wherein shutting of the means for emitting X-rays, and switching to an intermittent fluoroscopic scan mode). Uematsu and Heuscher are 

Allowable Subject Matter
Claims 21-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  the prior art; the prior art of record specifically, Uematsu, does not disclose:
. . . . wherein the gantry is spatially referable to the robotic arm in order to avoid impact between the robotic arm and parts of the device, of claim 21 combined with other features and elements of the claim;
Claims 22-27 depend from an allowable base claim and are thus allowable themselves.

Contact Information
Any inquiry concerning this communication; earlier communications from the examiner should be directed to SHERVIN K NAKHJAVAN whose telephone number is (571)272-5731. The examiner can normally be reached Monday-Friday 9:00-12:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Lefkowitz can be reached on (571)272-3638. The fax phone number for the organization where this application; proceeding is assigned is 571-273-8300.
Information regarding the status of published; unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA; CANADA); 571-272-1000.





/SHERVIN K NAKHJAVAN/Primary Examiner, Art Unit 2662